                Case 2:15-cr-00166-TSZ Document 58 Filed 06/19/20 Page 1 of 1



 1

 2
                            UNITED STATES DISTRICT COURT
 3                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 4

 5     UNITED STATES OF AMERICA,

                             Plaintiff,
 6
                                                       CR15-166 TSZ
           v.
 7
                                                       MINUTE ORDER
       JERRY LYNN POWERS,
 8
                             Defendant.
 9

10        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
11
          (1)   Defendant’s motion, docket no. 49, for leave to file an overlength motion
12 for compassionate release is GRANTED.
           (2)     The Government’s motion, docket no. 53, for leave to file an overlength
13
     response to defendant’s motion for compassionate release is GRANTED.
14         (3)     Defendant’s motion, docket no. 55, for leave to file an overlength reply in
     support of his motion for compassionate release is GRANTED.
15
          (4)     Defendant’s 23-page motion for compassionate release, docket no. 50, the
16 Government’s 18-page response, docket no. 54, defendant’s 11-page reply, docket no. 56,
   and defendant’s 2-page supplement, docket no. 57, will be considered by the Court. No
17 further briefing shall be filed unless requested by the Court.

18          (5)    The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
19
            Dated this 19th day of June, 2020.
20
                                                      William M. McCool
21
                                                      Clerk
22
                                                      s/Karen Dews
                                                      Deputy Clerk
23

     MINUTE ORDER - 1
